Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1, 4, 8  
	It is unclear what the scope of the phrase “configured to generate a command to vary the amount of electromagnetic attraction between the vehicle structure and the vehicle component in response to a received vehicle threat signal”, particularly what the phrase “in response to a received vehicle threat signal” adds to the other language, noting that it is unclear whether this should be taken to require additional structures such as some sort of sensor to receive or generate a vehicle threat signal, if it encompasses for example an on/off switch that can be actuated by a user in response to a vehicle threat (which flipping of the switch in the appropriate circumstances can be considered a “vehicle threat signal”), if it does not actually limit the claim as any structure configured to generate a command to vary the attraction is capable of doing so in response to a received vehicle threat signal (or any other desired type of stimulus/signal with appropriate hardware/software to do so), or if it has some other scope. Similar issues arise with respect to the language of claims 4 and 8
	The remainder of this office action is based on the invention as best understood by Examiner.
 With Respect to Claim 5  
	It is unclear what the scope of claim 5 is, noting that the vehicle threat signal is only functionally recited in the claim, and it is unclear whether claim 5 even serves to further limit the parent claim (i.e. it seems that any controller which is configured to generate a command in response to a vehicle threat signal is capable of doing so in response to such a signal transmitted based on a vehicle impact event).
	It is unclear whether claim 5 should be taken to require some sort of sensor to determine a vehicle impact event, a transmitter to transmit the signal, or any other structures implied by such functionality, or if the function can be considered fulfilled merely by having a control capable of receiving such a signal.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 13-14  
	It is unclear what the scope of claims 13-14 is, noting that claim 8 recites the conditions only functionally, and it is unclear whether these claims even serve to further limit the parent claim, as any controller configured to vary the electromagnetic attraction between the two conditions would be capable of doing so based on any appropriate stimuli such as a vehicle impact event or an expected vehicle impact event.
It is unclear whether claims 13-14 should be taken to require some sort of sensor to determine a vehicle impact event, processor and software to handle such signal and determine if the event is occurring or about to occur, or if the function can be considered fulfilled merely by having a control capable of receiving such a signal.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 17  
The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much the attraction must be reduced or how much attraction can be left and still be considered “substantially eliminated”.  
With Respect to Claims 2-3, 6-7, and 9-12 
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #922,139 to Kim (Kim) in view of U.S. Patent Publication #2015/0136559 to Brumberger (Brumberger), either alone or further in view of U.S. Patent Publication #2002/0066392 to Calam (Calam).
With Respect to Claim 1  
Kim discloses a vehicle system, comprising: a vehicle structure (base structure 202, noting disclosure as a side mirror attachment to vehicle or other similar vehicle attachment location); a vehicle component (104 and attached auxiliary mechanical component such as a side view mirror) coupled to the vehicle structure via electromagnetic attraction (Col. 7 lines 48-49 disclose that 218 can be an electromagnet); and varying the amount of electromagnetic attraction between the vehicle structure and the vehicle component (Col. 7 lines 52-61), but does not detail how the electromagnetic attraction is varied, or a controller configured to generate a command to vary the amount of electromagnetic attraction between the vehicle structure and the vehicle component in response to a received vehicle threat signal.  
	However, Brumberger discloses using a controller to control an electromagnetic actuator to vary the electromagnetic force. It is noted that Brumberger also discloses the controller varying this force based upon a received sensor signal.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Brumberger, to use a controller to vary the electromagnetic force as taught by Kim, as a mere selection of an art appropriate method/structure for modifying/tuning the force holding the two together. For clarity, this rejection encompasses having the controller vary it based upon any desired means within the level of ordinary skill in the art (e.g. a switch, button, receiving a sensor signal) as any such means is considered to meet the broad functional limitation of the claim, particularly any sort of sensor signal.
	 Alternately, Calam discloses forming a vehicle component mounting structure with a break-away feature that is triggered when the vehicle is involved in an accident [0013], the breakway feature including a sensor for sensing an accident to trigger the breakaway feature. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosures of Calam and Brumberger, to add a sensor to the vehicle for sensing an accident and to have this sensor send a vehicle threat signal to the controller per Brumberger in order to reduce/vary the electromagnetic force to trigger the breakaway feature of Kim/the combination, in order to have the attached mirror or other accessory firmly secured under normal conditions but be allowed to break way in appropriate circumstances (e.g. an accident as taught by Kim and/or Calam). 
With Respect to Claim 4  
The vehicle system of claim 1, wherein the controller is configured to generate a command to decrease the amount of electromagnetic attraction between the vehicle structure and the vehicle component in response to a received vehicle threat signal (capable of this use as it will decrease in response to any appropriate signal; alternately Calam discloses increasing breakaway functionality in response to a vehicle threat signal, which renders obvious having the controller attach to a sensor for detecting a vehicle threat signal/impact per Calam to vary decrease the magnetic attraction to improve breakaway functionality).  
With Respect to Claim 5  
The vehicle system of claim 1, wherein the vehicle threat signal received by the controller is transmitted to the controller based on a vehicle impact event (capable of this use or per Calam).  
With Respect to Claim 6  
The vehicle system of claim 1, further comprising: an attachment feature (tether 808, see e.g. fIG. 8) configured to couple the vehicle structure to the vehicle component (FIG. 8).  
With Respect to Claim 7  
The vehicle system of claim 6, wherein the attachment feature is configured to maintain the vehicle structure and the vehicle component in a coupled relationship irrespective of the amount of electromagnetic attraction between the vehicle component and the vehicle structure (FIG. 8).  
With Respect to Claim 8  
A vehicle system, comprising: a vehicle structure (base structure 202, noting disclosure as a side mirror attachment to vehicle or other similar vehicle attachment location); a vehicle component (104 and attached auxiliary mechanical component such as a side view mirror) coupled to the vehicle structure via electromagnetic attraction (Col. 7 lines 48-49 disclose that 218 can be an electromagnet); and a controller (per Brumberger) configured to control the amount of electromagnetic attraction that couples the vehicle component to the vehicle structure such that a first amount of electromagnetic attraction couples the vehicle component to the vehicle structure when the vehicle is in a normal use condition and a second amount of electromagnetic attraction couples the vehicle component to the vehicle structure when the vehicle is in a vehicle threat condition, wherein the first amount of electromagnetic attraction is greater than the second amount of electromagnetic attraction (it is Examiner’s position that the structure is inherently capable of taking on these two conditions via the controller; alternately Calam’s disclosure to increase a holding structure’s breakaway functionality based on a vehicle impact renders obvious modifying the structure of the combination to do so by reducing the electromagnetic attraction after sensing a vehicle impact).  
With Respect to Claim 11  
The vehicle system of claim 8, further comprising: an attachment feature (tether 808, FIG. 8) configured to couple the vehicle structure to the vehicle component (FIG. 8).  
With Respect to Claim 2  
The vehicle system of claim 11, wherein the attachment feature is configured to maintain the vehicle structure and the vehicle component in a coupled relationship irrespective of the amount of electromagnetic attraction between the vehicle component and the vehicle structure (FIG. 8).  
With Respect to Claim 13   
 The vehicle system of claim 8, wherein the vehicle enters the vehicle threat condition as a result of a vehicle impact event (inasmuch as it is capable of this use or per Calam).  
With Respect to Claim 14  
The vehicle system of claim 8, wherein the vehicle enters the vehicle threat condition based on an expected vehicle impact event (inasmuch as it is capable of this use, e.g. by adding appropriate sensor structures and signals to detect an expected vehicle impact event or by having a user operated variance such as an on/off switch which allows for changing the electromagnetic attraction if there is an expected vehicle impact event).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #922,139 to Kim (Kim) in view of U.S. Patent Publication #2015/0136559 to Brumberger (Brumberger), either alone or further in view of U.S. Patent Publication #2002/0066392 to Calam (Calam) as applied to claim 8 above, and further in view of U.S. Patent #11,012,667 to Nodder (Nodder).
With Respect to Claim 14  
	As an alternative to the rejection above using Kim in view of Brumberger, either alone or further in view of Calam alone, Nodder discloses using a sensor to determine a detected potential vehicle event (e.g. an accident, which is a vehicle impact event) (Col. 7 lines 44-52) and then sending a command to a device to take appropriate action (e.g. notifications are alerts) (Col. 8 lines 29-32, lines 47-55).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Nodder, to form the structure of the combination so as to sense/detect an expected vehicle impact event, in order to allow for the breakaway feature to be activated before impact to make certain the breakaway feature activates in time/increase the efficacy of the breakaway feature. 
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #922,139 to Kim (Kim) in view of U.S. Patent Publication #2015/0136559 to Brumberger (Brumberger), either alone or further in view of U.S. Patent Publication #2002/0066392 to Calam (Calam) as applied to claim 1 or 8 above, and further in view of U.S. Patent #9,855,899 to Rode (Rode).
With Respect to Claim 2  
The vehicle system of claim 1, and that the electromagnetic attachment structure is applicable in any scenario where a customizable breakaway mechanism is desired or necessary, but does not disclose wherein the vehicle component comprises a vehicle display unit.  
However, Rode discloses that it is desirable to use a breakaway feature on a vehicle display unit to connect it to a vehicle structure in order to limit damage in the event of an accident.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosures of Kim and Rode, to use the joint structure of Kim/the combination to attach a vehicle display unit, in order to provide the benefits of the Kim/combination breakaway structure to the vehicle display unit and/or as a mere selection of an art appropriate vehicle component to use it with. 
With Respect to Claim 9  
The vehicle system of claim 8, wherein the vehicle component comprises a vehicle display unit.  
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #922,139 to Kim (Kim) in view of U.S. Patent Publication #2015/0136559 to Brumberger (Brumberger) in view of Rode, either alone or further in view of U.S. Patent Publication #2002/0066392 to Calam (Calam) as applied to claim 2 or 9 above, and further in view of U.S. Patent #7,097,082 to Wallaker (Wallaker).
With Respect to Claim 3  
The vehicle system of claim 2, and Rode discloses attachment to a vehicle dashboard, but the combination does not disclose wherein the vehicle structure comprises a vehicle instrument panel.  
	However, Wallaker discloses attaching a vehicle display to a vehicle instrument panel (Col. 2 lines 31-33 disclose instrument panel and FIGS. 4-5 show this, Col. 2 lines 65-67 discloses a display element/computer screen and FIG. 5 shows this).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Rode to attach a display to a dashboard and the disclosure of Wallaker to attach a display to a vehicle dashboard instrument panel, to attach the display of the combination to the vehicle dash instrument panel (for clarity, either using the Wallaker attachment structure or any other suitable attachment mechanism) as a mere selection of an art appropriate location/portion of a dashbaord to attach it or at most a mere rearrangement of parts (i.e. attaching it to the instrument panel instead of some other part of the dashboard) which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 10  
The vehicle system of claim 9, wherein the vehicle structure comprises a vehicle instrument panel.  
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #922,139 to Kim (Kim) in view of U.S. Patent Publication #2015/0136559 to Brumberger (Brumberger) and U.S. Patent Publication #2002/0066392 to Calam (Calam), either alone or further in view of U.S. Patent #11,012,667 to Nodder (Nodder).
With Respect to Claim 15  
A method of operating a vehicle, comprising the steps of: sensing at least one of an expected vehicle impact event and a vehicle impact event (per Calam or Nodder, noting also Brumberger’s disclosure of electromagnet actuation based upon receipt of a signal from a sensor); and varying an amount of electromagnetic attraction coupling a vehicle component (104 and attached auxiliary mechanical component such as a side view mirror) to a vehicle structure (base structure 202, noting disclosure as a side mirror attachment to vehicle or other similar vehicle attachment location) (Col. 7 lines 48-49 disclose that 218 can be an electromagnet) based on the sensed at least one of the expected vehicle impact event and the vehicle impact event (per Brumberger).  
With Respect to Claim 16  
The method of claim 15, wherein the amount of electromagnetic attraction coupling the vehicle component to the vehicle structure decreases based on the sensed at least one of the expected vehicle impact event and the vehicle impact event (i.e. it is decreased to create a breakaway feature and/or make it easier for the breakaway feature to break away in appropriate circumstances).  
With Respect to Claim 17  
The method of claim 16, wherein the amount of electromagnetic attraction coupling the vehicle component to the vehicle structure decreases such that electromagnetic attraction between the vehicle component and the vehicle structure is substantially eliminated based on the sensed at least one of the expected vehicle impact event and the vehicle impact event (obvious at least to the extent claimed, as substantially eliminating it will maximize the likelihood of the breakaway feature activating in appropriate circumstances).  
With Respect to Claim 20  
The method of claim 15, further comprising the step of: maintaining the vehicle component and the vehicle structure in a coupled relationship via an attachment feature (tether 808, FIG. 8), irrespective of the amount of electromagnetic attraction coupling the vehicle component to the vehicle structure (FIG. 8).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #922,139 to Kim (Kim) in view of U.S. Patent Publication #2015/0136559 to Brumberger (Brumberger) and U.S. Patent Publication #2002/0066392 to Calam (Calam), either alone or further in view of U.S. Patent #11,012,667 to Nodder (Nodder) as applied to claim 15 above, and further in view of U.S. Patent #9,855,899 to Rode (Rode).
With Respect to Claim 18  
The method of claim 15, and that the electromagnetic attachment structure is applicable in any scenario where a customizable breakaway mechanism is desired or necessary, but does not disclose wherein the vehicle component comprises a vehicle display unit.  
However, Rode discloses that it is desirable to use a breakaway feature on a vehicle display unit to connect it to a vehicle structure in order to limit damage in the event of an accident.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosures of Kim and Rode, to use the joint structure of Kim/the combination to attach a vehicle display unit, in order to provide the benefits of the Kim/combination breakaway structure to the vehicle display unit and/or as a mere selection of an art appropriate vehicle component to use it with. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #922,139 to Kim (Kim) in view of U.S. Patent Publication #2015/0136559 to Brumberger (Brumberger), U.S. Patent Publication #2002/0066392 to Calam (Calam), and of U.S. Patent #9,855,899 to Rode (Rode), either alone or further in view of U.S. Patent #11,012,667 to Nodder (Nodder) as applied to claim 18 above, and further in view of U.S. Patent #7,097,082 to Wallaker (Wallaker)..
With Respect to Claim 19  
The vehicle system of claim 2, and Rode discloses attachment to a vehicle dashboard, but the combination does not disclose wherein the vehicle structure comprises a vehicle instrument panel.  
	However, Wallaker discloses attaching a vehicle display to a vehicle instrument panel (Col. 2 lines 31-33 disclose instrument panel and FIGS. 4-5 show this, Col. 2 lines 65-67 discloses a display element/computer screen and FIG. 5 shows this).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Rode to attach a display to a dashboard and the disclosure of Wallaker to attach a display to a vehicle dashboard instrument panel, to attach the display of the combination to the vehicle dash instrument panel (for clarity, either using the Wallaker attachment structure or any other suitable attachment mechanism) as a mere selection of an art appropriate location/portion of a dashbaord to attach it or at most a mere rearrangement of parts (i.e. attaching it to the instrument panel instead of some other part of the dashboard) which does not patentably distinguish over the prior art (MPEP 2144.04).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734